            Case 3:18-cv-06784-VC Document 24 Filed 01/30/19 Page 1 of 2


 1   Claudia Castillo (State Bar No. 215603)
     RESOLVEMPLOYMENT LAW
 2   1592 Union Street. Ste. 1650
     San Francisco, CA 94123
 3   Tel: (415) 346-9530
     Fax: (415) 358-8526
 4   claudia@resolvemploymentlaw.com

 5
     Noah Levin (State Bar No. 263069)
 6   LAW OFFICES OF NOAH LEVIN
     1592 Union Street. Ste. 280
 7   San Francisco, CA 94123
     Tel: (415) 547-0626
 8   noah@lawofficesofnoahlevin.com

 9   Attorneys for Plaintiff Soren Witt

10
11
                                        UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13
14                                                    Case No. 3:18-cv-06784-VC

15                                                    [Case Assigned to Hon. Vince Chhabria]

16   SOREN WITT,
                                                      NOTICE OF SETTLEMENT
17                         Plaintiff,

18          vs.                                       Complaint Filed: November 8, 2018

19   GLOBAL TILING, INC., MARKUS
     STEINBRECHER and DOES 1-10,
20
                           Defendants.
21
22
23
24
25
26
27
28


       NOTICE OF SETTLEMENT                                              CASE NO. 3:18-cv-06784-VC
            Case 3:18-cv-06784-VC Document 24 Filed 01/30/19 Page 2 of 2


 1          TO THE CLERK OF THE COURT AND ALL INTERESTED PARTIES:

 2          PLEASE TAKE NOTICE THAT the above-referenced case has been settled in its entirety. The

 3   parties anticipate that a Stipulated Request for Dismissal with prejudice, along with a declaration from

 4   Plaintiff’s counsel attesting to the fairness of the settlement, will be filed no later than February 15,

 5   2019. The parties and their respective counsel hereby respectfully request that all scheduled dates on

 6   this matter be taken off calendar.

 7
 8                  Respectfully submitted,

 9
10
11   Dated: January 30, 2019                                ResolvEmployment Law
12
13                                                          By: /s/ Claudia J. Castillo
                                                               Claudia J. Castillo
14
15                                                              Attorneys for Plaintiff
                                                                Soren Witt
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        1
       NOTICE OF SETTLEMENT                                                      CASE NO. 3:18-cv-06784-VC
